NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         NOV 12 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    20-16492

                Plaintiff-Appellee,              D.C. Nos.    3:19-cv-00591-LRH
                                                              3:13-cr-00118-LRH-
 v.                                              WGC-1

SURJIT SINGH, AKA Sonny,
                                                 MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                          Submitted November 9, 2021**
                            San Francisco, California

Before: OWENS, BADE, and LEE, Circuit Judges.

      Surjit Singh appeals pro se from the district court’s denial of his petition for

a writ of error coram nobis under 28 U.S.C. § 1651. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Matus-Leva v. United States, 287 F.3d 758,

760 (9th Cir. 2002), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      A petitioner is entitled to coram nobis relief if he establishes that: “(1) a

more usual remedy is not available; (2) valid reasons exist for not attacking the

conviction earlier; (3) adverse consequences exist from the conviction sufficient to

satisfy the case or controversy requirement of Article III; and (4) the error is of a

fundamental character.” Id. Although the district court denied Singh’s motion on

the grounds that Singh failed to show valid reasons for his delay and failed to show

fundamental error, we affirm on a different ground supported by the record. See

id.

      A petitioner may only file a writ of coram nobis if he is no longer in

custody; if he is in custody, he has a remedy available under 28 U.S.C. § 2255.

United States v. Monreal, 301 F.3d 1127, 1132 (9th Cir. 2002). Supervised release

constitutes “custody” for purposes of § 2255, and a petitioner serving a supervised

release term is ineligible for coram nobis relief. Matus-Leva, 287 F.3d at 761.

Singh was no longer in prison when he filed his petition in January 2020, but the

record reflects that he remained on supervised release until October 2020. Singh

therefore was in custody and had an available remedy. It does not matter that

Singh’s one-year filing deadline had passed. Id. (“A petitioner may not resort

to coram nobis merely because he has failed to meet the AEDPA’s gatekeeping

requirements.”). Singh was therefore ineligible for coram nobis relief.

      AFFIRMED.


                                           2